Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION



   UNITED STATES OF AMERICA,              )
                                          )                Case No. 9:20-cv-81827
            Plaintiff,                    )
                                          )
            v.                            )
                                          )
   JACQUELINE C. BECKWITH,                )
                                          )
            Defendant.                    )
   _______________________________________)

                                             COMPLAINT

  The Plaintiff alleges as follows:

         1.        The United States of America brings this action to collect outstanding civil

  penalties assessed against Defendant Jacqueline C. Beckwith (“Beckwith”) for her willful failure

  to timely report her financial interest in foreign bank accounts, as required by 31 U.S.C. § 5314

  and its implementing regulations. The United States also seeks to collect accrued interest on such

  penalties, late payment penalties and associated fees.

                                      JURISDICTION AND VENUE

         2.        The United States brings this suit under 31 U.S.C. §§ 5321(b)(2) and

  3711(g)(4)(C), at the direction of the Attorney General of the United States and at the request of,

  and with the authorization of Area Counsel, a delegate of the Secretary of the Treasury of the

  United States.

         3.        The Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345, and

  1355 because it arises under a federal statute, the United States is the plaintiff, and the action

  seeks recovery or enforcement of civil penalties.
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 21




         4.      Venue is proper in this district under 28 U.S.C § 1391(c)(1) because, upon

  information and belief, Beckwith is domiciled in this district as she resides in Hypoluxo, Palm

  Beach County, Florida.

          REGULATORY BACKGROUND REGARDING THE DUTY TO REPORT
            RELATIONSHIPS WITH FOREIGN FINANCIAL INSTITUTIONS

         5.      Section 5314 of Title 31 authorizes the Secretary of the Treasury to require

  United States persons to report certain transactions with foreign financial agencies.

         6.      United States persons who have a financial interest in, or signature authority over,

  a bank, securities, or other financial account in a foreign country that exceeds $10,000 in

  aggregate value must report that relationship to the United States.

         7.      For the 2004 through 2010 years at issue, the relationships were reported on Form

  TD F 90-22.1, “Report of Foreign Bank and Financial Accounts,” commonly known as an

  “FBAR.” 31 U.S.C. § 5314; 31 C.F.R. §§ 1010.350(a), 1010.306(c).

         8.      Schedule B is an attachment to the individual federal income tax return (Form

  1040) that is used for reporting, among other things, interest and dividend income, as well as any

  financial interest in or signature or other authority over financial accounts located in foreign

  countries. Schedule B refers to the FBAR filing requirement and alerts the taxpayer that if he or

  she had an interest in or signature or other authority over a financial account located in a foreign

  country the taxpayer should see the instructions for the exceptions and filing requirements for

  Form TD-F 90-22.1.

         9.      For the 2004 through 2010 years at issue, the FBAR was due by June 30 “of each

  calendar year with respect to foreign financial accounts exceeding $10,000 maintained during the

  previous calendar year.” 31 C.F.R. § 1010.306(c).




                                                    2
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 21




         10.     Section 5321(a)(5) of Title 31 authorizes the imposition of civil penalties for

  willful failure to comply with the reporting requirements of § 5314. Specifically, § 5321(a)(5)(C)

  provides for a willful penalty equal to the greater of $100,000 or 50% of the balance in the

  account at the time of the violation.

         11.     The penalty set forth under 31 U.S.C § 5321(a)(5)(C) is subject to interest and

  further penalties pursuant to 31 U.S.C. § 3717.

                                    FACTUAL BACKGROUND

         12.     Beckwith was born in the United States and is a United States citizen. Beckwith

  earned a bachelor’s degree in finance from the Wharton School of Business at the University of

  Pennsylvania and is a graduate of the Yale in China program. Beckwith moved to Japan

  following graduation and returned to the United States in 2000.

         13.     During 2003 and 2004, Beckwith worked in a consulting position with

  MedicNova, a Japanese company.

         14.     During 2006 and 2007, Beckwith worked for Phoenix-Asia Real Estate, a

  Cayman Island company.

         15.     Since 2009, Beckwith has been a financial advisor with Liora Partners in

  Hypoluxo, Florida.

         16.     Beckwith is registered with Financial Industry Regulatory Authority (“FINRA”)

  as a broker and has held numerous securities licenses.

                       Beckwith’s Relationships Foreign Financial Institutions

         17.     From 2004 through 2010, Beckwith held a financial interest in or possessed

  signature authority over accounts at various foreign financial institutions:




                                                    3
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 21




      Account Name          Title Owner            Location    Date Opened             Date Closed
          1
      SCB 2428              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      open as of 2012
      SCB 2450              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013
      SCB 2045              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013
      SCB 0101              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013
      HSBC-Value
      Partners Hong Kong
      Ltd 7921              Adelphi Agents Ltd.    Hong Kong   September 2004          February 2009
      DBS Vickers 5095      Adelphi Agents Ltd.    Hong Kong   November 2004           open as of 2012
      HSBC 7488             Adelphi Agents Ltd.    Hong Kong   Estimated early 1990s   April 19, 2006
      HSBC 0001             Gold Well Group Ltd.   Hong Kong   Estimated early 1990s   February 15, 2006
      HSBC 9001             Adelphi Agents Ltd.    Hong Kong   Estimated early 1990s   May 4, 2006
      SCB 6398              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013
      SCB 0960              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013
      SCB 0979              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013
      SCB 3461              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013
      SCB 3526              Adelphi Agents Ltd.    Hong Kong   September 24, 2004      February 2013

              18.   Beckwith formed Adelphi Agents, Ltd. in 2004 to invest in mutual funds. The

  company was registered in Samoa. Adelphi Agents’ principal business activity was holding

  bank accounts in Hong Kong. Adelphi Agents was later dissolved.

              19.   Beckwith formed Gold Well Group, Ltd. in 2004. The company was registered in

  Hong Kong. Gold Well Group, Ltd. dissolved on February 14, 2006 when its HSBC account

  was closed.

              20.   The source of funds for the SCB and DBS Vickers accounts was compensation

  Beckwith received for her services raising capital through two entities:

                    a. MedicNova, a private life sciences company from which she received

                       compensation in 2004; and

                    b. Phoenix Asia Real Estate from which she received compensation in 2006 and

                       2007.



  1
      Standard Chartered Bank
                                                    4
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 21




         21.       From 2004 through 2010, Beckwith had control of, and a beneficial interest in, the

  bank accounts listed in paragraph 17, all located in Hong Kong.

               BECKWITH’S FEDERAL INCOME TAX RETURN BACKGROUND

         22.       Beckwith did not file federal income tax returns while she was living abroad.

  Beckwith filed federal income tax returns beginning in 2003, three years after her return to the

  United States.

         23.       Beckwith’s income tax returns for 2003 through 2009 were prepared by Peter P.

  Vocatura. Beckwith’s income tax return for 2010 was prepared by Howard Frisch. Beckwith did

  not inform Vocatura or Frisch that she had ownership of foreign bank accounts or had created

  foreign entities. Beckwith responded “no” to Vocatura’s question of whether she had an interest

  in foreign accounts for 2008 and 2009.

         24.       Beckwith’s income tax returns for 2003 through 2010 included a Schedule B.

  Beckwith answered “no” to the question on Schedule B of whether she had an interest in or

  signature or other authority over a financial account located in a foreign country.

         25.       Beckwith’s income tax returns for tax years 2003 and 2004 were audited in 2006.

  Beckwith’s income tax returns for tax years 2008 and 2009 were audited in 2011. During the

  audits, Beckwith answered all questions concerning foreign accounts and income in the negative,

  despite maintaining foreign account balances totaling between approximately $700,000 and

  $1,100,000 for the years at issue.

         26.       Beckwith filed amended income tax returns for 2004 through 2010, reporting a

  total tax deficiency of $372,844.




                                                    5
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 21




      BECKWITH’S FAILURE TO TIMELY REPORT HER INTEREST IN FOREIGN
                          FINANCIAL ACCOUNTS

          27. For 2004:

                 a.       In 2004, Beckwith had an interest in at least nine foreign financial

  accounts, including all sub accounts, located in Hong Kong: SCB 2428, SCB 2450, SCB 2045,

  SCB 0101, HSBC 7921, DBS Vickers 5095, HSBC 7488, HSBC 0001, and HSBC 9001.

                 b.       Beckwith was required to file an FBAR by June 30, 2005, reporting her

  interest in the foreign accounts for 2004, but failed to do so.

                 c.       The Internal Revenue Service determined that Beckwith had an interest in

  certain foreign accounts in 2004 with the following maximum account balances:

                          Account                  Maximum Account Balance
                          SCB 2428                                $779,979
                          SCB 2450                                 $29,950
                          SCB 2045                                $104,865
                          SCB 0101                                $152,348
                          HSBC 7921                               $151,988
                          DBS Vickers 5095                        $102,879
                          HSBC 7488                                    $30
                          HSBC 0001                                   $191
                          HSBC 9001                                   $181

                 d.       For 2004, Beckwith was required to disclose that she had an interest in the

  foreign accounts in an FBAR. Beckwith failed to timely report her interest in these foreign

  accounts.

                 e.       Beckwith’s failure to timely file an FBAR was willful.

          28. For 2005:

                 a.       In 2005, Beckwith had an interest in at least nine foreign financial

  accounts, including all sub accounts, located in Hong Kong: SCB 2428, SCB 2450, SCB 2045,

  SCB 0101, HSBC 7921, DBS Vickers 5095, HSBC 7488, HSBC 0001, and HSBC 9001.


                                                    6
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 21




                 b.      Beckwith was required to file an FBAR by June 30, 2006, reporting her

  interest in the foreign accounts for 2005, but failed to do so.

                 c.      The Internal Revenue Service determined that Beckwith had an interest in

  certain foreign accounts in 2005 with the following maximum account balances:

                         Account                   Maximum Account Balance
                         SCB 2428                                 $239,528
                         SCB 2450                                  $33,349
                         SCB 2045                                 $108,948
                         SCB 0101                                 $172,123
                         HSBC 7921                                $170,308
                         DBS Vickers 5095                         $107,921
                         HSBC 7488                                     $30
                         HSBC 0001                                    $192
                         HSBC 9001                                    $182

                 d.      For 2005, Beckwith was required to disclose that she had an interest in the

  foreign accounts in an FBAR. Beckwith failed to timely report her interest in these foreign

  accounts.

                 e.      Beckwith’s failure to timely file an FBAR was willful.

         29.     For 2006:

                 a.      In 2006, Beckwith had an interest in at least twelve foreign financial

  accounts, including all sub accounts, located in Hong Kong: SCB 2428, SCB 2450, SCB 2045,

  SCB 0101, HSBC 7921, DBS Vickers 5095, HSBC 7488, HSBC 0001, HSBC 9001, SCB 6398,

  SCB 0960, and SCB 0979.

                 b.      Beckwith was required to file an FBAR by June 30, 2007, reporting her

  interest in the foreign accounts for 2006, but failed to do so.

                 c.      The Internal Revenue Service determined that Beckwith had an interest in

  certain foreign accounts in 2006 with the following maximum account balances:




                                                    7
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 8 of 21




                          Account                  Maximum Account Balance
                          SCB 2428                                $118,211
                          SCB 2450                                $104,179
                          SCB 2045                                 $93,042
                          SCB 0101                                $255,603
                          HSBC 7921                               $233,619
                          DBS Vickers 5095                        $219,870
                          HSBC 7488                                    $27
                          HSBC 0001                                   $185
                          HSBC 9001                                   $175
                          SCB 6398                                 $80,154
                          SCB 0960                                  $7,216
                          SCB 0979                                 $30,956

                 d.      For 2006, Beckwith was required to disclose that she had an interest in the

  foreign accounts in an FBAR. Beckwith failed to timely report her interest in these foreign

  accounts.

                 e.      Beckwith’s failure to timely file an FBAR was willful.

         30.     For 2007:

                 a.      In 2007, Beckwith had an interest in at least eight foreign financial

  accounts, including all sub accounts, located in Hong Kong: SCB 2428, SCB 2450, SCB 2045,

  SCB 0101, HSBC 7921, DBS Vickers 5095, SCB 3461, and SCB 3526.

                 b.      Beckwith was required to file an FBAR by June 30, 2008, reporting her

  interest in the foreign accounts for 2007, but failed to do so.

                 c.      The Internal Revenue Service determined that Beckwith had an interest in

  certain foreign accounts in 2007 with the following maximum account balances:

                          Account                 Maximum Account Balance
                          SCB 2428                               $182,493
                          SCB 2450                                $31,265
                          SCB 2045                                $20,519
                          SCB 0101                               $406,852
                          HSBC 7921                              $341,913
                          DBS Vickers 5095                       $224,432
                          SCB 3461                               $101,228

                                                    8
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 9 of 21




                          SCB 3526                                      $44,125

                 d.      For 2007, Beckwith was required to disclose that she had an interest in the

  foreign accounts in an FBAR. Beckwith failed to timely report her interest in these foreign

  accounts.

                 e.      Beckwith’s failure to timely file an FBAR was willful.

         31.     For 2008:

                 a.      In 2008, Beckwith had an interest in at least eight foreign financial

  accounts, including all sub accounts, located in Hong Kong: SCB 2428, SCB 2450, SCB 2045,

  SCB 0101, HSBC 7921, DBS Vickers 5095, SCB 3461, and SCB 3526.

                 b.      Beckwith was required to file an FBAR by June 30, 2009, reporting her

  interest in the foreign accounts for 2008, but failed to do so.

                 c.      The Internal Revenue Service determined that Beckwith had an interest in

  certain foreign accounts in 2008 with the following maximum account balances:

                          Account                  Maximum Account Balance
                          SCB 2428                                $162,680
                          SCB 2450                                 $38,563
                          SCB 2045                                 $20,772
                          SCB 0101                                $333,773
                          HSBC 7921                               $282,292
                          DBS Vickers 5095                        $176,422
                          SCB 3461                                $101,228
                          SCB 3526                                 $43,125

                 d.      For 2008, Beckwith was required to disclose that she had an interest in the

  foreign accounts in an FBAR. Beckwith failed to timely report her interest in these foreign

  accounts.

                 e.      Beckwith’s failure to timely file an FBAR was willful.




                                                    9
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 10 of 21




          32.     For 2009:

                  a.      In 2009, Beckwith had an interest in at least six foreign financial accounts,

   including all sub accounts, located in Hong Kong: SCB 2428, SCB 2450, SCB 2045, SCB 0101,

   HSBC 7921, and DBS Vickers 5095.

                  b.      Beckwith was required to file an FBAR by June 30, 2010, reporting her

   interest in the foreign accounts for 2009, but failed to do so.

                  c.      The Internal Revenue Service determined that Beckwith had an interest in

   certain foreign accounts in 2009 with the following maximum account balances:

                          Account                   Maximum Account Balance
                          SCB 2428                                 $424,969
                          SCB 2450                                 $160,634
                          SCB 2045                                 $116,888
                          SCB 0101                                 $193,576
                          HSBC 7921                                $184,679
                          DBS Vickers 5095                         $156,047

                  d.      For 2009, Beckwith was required to disclose that she had an interest in the

   foreign accounts in an FBAR. Beckwith failed to timely report her interest in these foreign

   accounts.

                  e.      Beckwith’s failure to timely file an FBAR was willful.

          33.     For 2010:

                  a.      In 2010, Beckwith had an interest in at least four foreign financial

   accounts, including all sub accounts, located in Hong Kong: SCB 2428, SCB 2450, SCB 2045,

   and SCB 0101.

                  b.      Beckwith was required to file an FBAR by June 30, 2011, reporting her

   interest in the foreign accounts for 2010, but failed to do so.




                                                    10
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 11 of 21




                  c.     The Internal Revenue Service determined that Beckwith had an interest in

   certain foreign accounts in 2010 with the following maximum account balances:

                              Account         Maximum Account Balance
                              SCB 2428                       $304,446
                              SCB 2450                       $113,350
                              SCB 2045                        $50,401
                              SCB 0101                            $13

                  d.     For 2009, Beckwith was required to disclose that she had an interest in the

   foreign accounts in an FBAR. Beckwith failed to timely report her interest in these foreign

   accounts.

                  e.     Beckwith’s failure to timely file an FBAR was willful.

                OFFSHORE VOLUNTARY DISCLOSURE PROGRAM (“OVDP”)

          34.     Beckwith was accepted into the IRS 2012 OVDP in 2013.

          35.     Beckwith disclosed her ownership in fourteen foreign bank accounts for 2004

   through 2011. All of these disclosed accounts are held in the names of nominee entities whose

   principal activity is the holding of bank accounts. In 2013 Beckwith filed delinquent FBARs for

   2001 through 2010.

          36.     In 2015, Beckwith was removed from the OVDP for her failure to provide

   requested documentation.

                                   STATUTE OF LIMITATIONS

          37.     Beckwith executed a “Consent to Extend the Time to Assess Civil Penalties

   Provided by 31 U.S.C. § 5321 for FBAR Violations” on April 8, 2013. This consent extended

   the deadline to assess a penalty under 31 U.S.C. § 5321 until December 31, 2015 for the

   following years: 2004, 2005, 2006, 2007, 2008, 2009, and 2010.




                                                  11
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 12 of 21




           38.   Beckwith executed a “Consent to Extend the Time to Assess Civil Penalties

   Provided by 31 U.S.C. § 5321 for FBAR Violations” on December 1, 2014. This consent

   extended the deadline to assess a penalty under 31 U.S.C. § 5321 until December 31, 2016 for

   the following years: 2004, 2005, 2006, 2007, 2008, and 2009.

           39.   Beckwith, through an authorized representative, executed a “Consent to Extend

   the Time to Assess Civil Penalties Provided by 31 U.S.C. § 5321 for FBAR Violations” on

   August 23, 2016. This consent extended the deadline to assess a penalty under 31 U.S.C. § 5321

   until December 31, 2017 for the following years: 2004, 2005, 2006, 2007, 2008, 2009, and

   2010.

           40.   Beckwith, through an authorized representative, executed a “Consent to Extend

   the Time to Assess Civil Penalties Provided by 31 U.S.C. § 5321 for FBAR Violations” on May

   28, 2017. This consent extended the deadline to assess a penalty under 31 U.S.C. § 5321 until

   December 31, 2018 for the following years: 2004, 2005, 2006, 2007, 2008, and 2009.

           41.   The Internal Revenue Service assessed the FBAR penalties for years 2004, 2005,

   2006, 2007, 2008, 2009, and 2010 on October 5, 2018–within the consented statute of

   limitations period.

                                      CLAIMS FOR RELIEF

                                          Count I
           (Reduce 2004 FBAR Penalty to Judgment Pursuant to 31 U.S.C. § 5321(a)(5))

           42.   At all relevant times, Beckwith was a United States citizen and was subject to the

   jurisdiction of the United States within the meaning of 31 C.F.R § 103.24 (2010).

           43.   In 2004, Beckwith had a financial interest in or signature authority over at least

   nine accounts in Hong Kong (identified above in paragraph 27(a)) in which the maximum

   aggregate balance exceeded $10,000.

                                                  12
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 13 of 21




           44.    Beckwith was required to report to the United States her interest in the foreign

   accounts in an FBAR filed on or before June 30, 2005.

           45.    Beckwith had actual or constructive knowledge of her obligation to file an FBAR

   for 2004 for the accounts.

           46.    Despite such knowledge, Beckwith did not file an FBAR, or disclose the foreign

   accounts on a required Schedule B, for 2004. Beckwith did not disclose the existence of the

   Standard Charter Bank, HSBC, and DBS Vickers accounts in an FBAR for 2004 by June 30,

   2005.

           47.    Beckwith’s failure to report these accounts in a timely-filed FBAR was willful

   within the meaning of 31 U.S.C. § 5321(a)(5).

           48.    On October 5, 2018, a delegate of the Secretary of the Treasury, in accordance

   with 31 U.S.C § 5321, timely assessed against Beckwith a total penalty of $59,887.00 because

   she willfully failed to timely file an FBAR for 2004 that disclosed her interest in all of her

   foreign bank accounts.

           49.    On October 12, 2018, a delegate of the Secretary of the Treasury sent Beckwith

   notice of the assessment of the 2004 FBAR penalties and demand for payment.

           50.    Despite the notice and demand for payment, Beckwith failed to pay the penalties

   assessed against her. As a result, she owes $59,887.00 for the willful FBAR penalty for 2004,

   plus interest and failure to pay penalty under 31 U.S.C. § 3717, and associated fees. Interest and

   statutory additions continue to accrue.

                                          Count II
           (Reduce 2005 FBAR Penalty to Judgment Pursuant to 31 U.S.C. § 5321(a)(5))

           51.    At all relevant times, Beckwith was a United States citizen and was subject to the

   jurisdiction of the United States within the meaning of 31 C.F.R § 103.24 (2010).

                                                    13
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 14 of 21




           52.    In 2005, Beckwith had a financial interest in or signature authority over at least

   nine accounts in Hong Kong (identified above in paragraph 28(a)) in which the maximum

   aggregate balance exceeded $10,000.

           53.    Beckwith was required to report to the United States her interest in the foreign

   accounts in an FBAR filed on or before June 30, 2006.

           54.    Beckwith had actual or constructive knowledge of her obligation to file an FBAR

   for 2005 for the accounts.

           55.    Despite such knowledge, Beckwith did not file an FBAR, or disclose the foreign

   accounts on a required Schedule B, for 2005. Beckwith did not disclose the existence of the

   Standard Charter Bank, HSBC, and DBS Vickers accounts in an FBAR for 2005 by June 30,

   2006.

           56.    Beckwith’s failure to report these accounts in a timely-filed FBAR was willful

   within the meaning of 31 U.S.C. § 5321(a)(5).

           57.    On October 5, 2018, a delegate of the Secretary of the Treasury, in accordance

   with 31 U.S.C § 5321, timely assessed against Beckwith a total penalty of $59,887.00 because

   she willfully failed to timely file an FBAR for 2005 that disclosed her interest in all of her

   foreign bank accounts.

           58.    On October 12, 2018, a delegate of the Secretary of the Treasury sent Beckwith

   notice of the assessment of the 2005 FBAR penalties and demand for payment.

           59.    Despite the notice and demand for payment, Beckwith failed to pay the penalties

   assessed against her. As a result, she owes $59,887.00 for the willful FBAR penalty for 2005,

   plus interest and failure to pay penalty under 31 U.S.C. § 3717, and associated fees. Interest and

   statutory additions continue to accrue.



                                                    14
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 15 of 21




                                          Count III
           (Reduce 2006 FBAR Penalty to Judgment Pursuant to 31 U.S.C. § 5321(a)(5))

           60.    At all relevant times, Beckwith was a United States citizen and was subject to the

   jurisdiction of the United States within the meaning of 31 C.F.R § 103.24 (2010).

           61.    In 2006, Beckwith had a financial interest in or signature authority over at least

   twelve accounts in Hong Kong (identified above in paragraph 29(a)) in which the maximum

   aggregate balance exceeded $10,000.

           62.    Beckwith was required to report to the United States her interest in the foreign

   accounts in an FBAR filed on or before June 30, 2007.

           63.    Beckwith had actual or constructive knowledge of her obligation to file an FBAR

   for 2006 for the accounts.

           64.    Despite such knowledge, Beckwith did not file an FBAR, or disclose the foreign

   accounts on a required Schedule B, for 2006. Beckwith did not disclose the existence of the

   Standard Charter Bank, HSBC, and DBS Vickers accounts in an FBAR for 2006 by June 30,

   2007.

           65.    Beckwith’s failure to report these accounts in a timely-filed FBAR was willful

   within the meaning of 31 U.S.C. § 5321(a)(5).

           66.    On October 5, 2018, a delegate of the Secretary of the Treasury, in accordance

   with 31 U.S.C § 5321, timely assessed against Beckwith a total penalty of $59,887.00 because

   she willfully failed to timely file an FBAR for 2006 that disclosed her interest in all of her

   foreign bank accounts.

           67.    On October 12, 2018, a delegate of the Secretary of the Treasury sent Beckwith

   notice of the assessment of the 2006 FBAR penalties and demand for payment.




                                                    15
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 16 of 21




           68.    Despite the notice and demand for payment, Beckwith failed to pay the penalties

   assessed against her. As a result, she owes $59,887.00 for the willful FBAR penalty for 2006,

   plus interest and failure to pay penalty under 31 U.S.C. § 3717, and associated fees. Interest and

   statutory additions continue to accrue.

                                          Count IV
           (Reduce 2007 FBAR Penalty to Judgment Pursuant to 31 U.S.C. § 5321(a)(5))

           69.    At all relevant times, Beckwith was a United States citizen and was subject to the

   jurisdiction of the United States within the meaning of 31 C.F.R § 103.24 (2010).

           70.    In 2007, Beckwith had a financial interest in or signature authority over at least

   eight accounts in Hong Kong (identified above in paragraph 30(a)) in which the maximum

   aggregate balance exceeded $10,000.

           71.    Beckwith was required to report to the United States her interest in the foreign

   accounts in an FBAR filed on or before June 30, 2008.

           72.    Beckwith had actual or constructive knowledge of her obligation to file an FBAR

   for 2007 for the accounts.

           73.    Despite such knowledge, Beckwith did not file an FBAR, or disclose the foreign

   accounts on a required Schedule B, for 2007. Beckwith did not disclose the existence of the

   Standard Charter Bank, HSBC, and DBS Vickers accounts in an FBAR for 2007 by June 30,

   2008.

           74.    Beckwith’s failure to report these accounts in a timely-filed FBAR was willful

   within the meaning of 31 U.S.C. § 5321(a)(5).

           75.    On October 5, 2018, a delegate of the Secretary of the Treasury, in accordance

   with 31 U.S.C § 5321, timely assessed against Beckwith a total penalty of $59,887.00 because




                                                   16
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 17 of 21




   she willfully failed to timely file an FBAR for 2007 that disclosed her interest in all of her

   foreign bank accounts.

           76.    On October 12, 2018, a delegate of the Secretary of the Treasury sent Beckwith

   notice of the assessment of the 2007 FBAR penalties and demand for payment.

           77.    Despite the notice and demand for payment, Beckwith failed to pay the penalties

   assessed against her. As a result, she owes $59,887.00 for the willful FBAR penalty for 2007,

   plus interest and failure to pay penalty under 31 U.S.C. § 3717, and associated fees. Interest and

   statutory additions continue to accrue.

                                          Count V
           (Reduce 2008 FBAR Penalty to Judgment Pursuant to 31 U.S.C. § 5321(a)(5))

           78.    At all relevant times, Beckwith was a United States citizen and was subject to the

   jurisdiction of the United States within the meaning of 31 C.F.R § 103.24 (2010).

           79.    In 2008, Beckwith had a financial interest in or signature authority over at least

   eight accounts in Hong Kong (identified above in paragraph 31(a)) in which the maximum

   aggregate balance exceeded $10,000.

           80.    Beckwith was required to report to the United States her interest in the foreign

   accounts in an FBAR filed on or before June 30, 2009.

           81.    Beckwith had actual or constructive knowledge of her obligation to file an FBAR

   for 2008 for the accounts.

           82.    Despite such knowledge, Beckwith did not file an FBAR, or disclose the foreign

   accounts on a required Schedule B, for 2008. Beckwith did not disclose the existence of the

   Standard Charter Bank, HSBC, and DBS Vickers accounts in an FBAR for 2008 by June 30,

   2009.




                                                    17
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 18 of 21




          83.     Beckwith’s failure to report these accounts in a timely-filed FBAR was willful

   within the meaning of 31 U.S.C. § 5321(a)(5).

          84.     On October 5, 2018, a delegate of the Secretary of the Treasury, in accordance

   with 31 U.S.C § 5321, timely assessed against Beckwith a total penalty of $59,887.00 because

   she willfully failed to timely file an FBAR for 2008 that disclosed her interest in all of her

   foreign bank accounts.

          85.     On October 12, 2018, a delegate of the Secretary of the Treasury sent Beckwith

   notice of the assessment of the 2008 FBAR penalties and demand for payment.

          86.     Despite the notice and demand for payment, Beckwith failed to pay the penalties

   assessed against her. As a result, she owes $59,887.00 for the willful FBAR penalty for 2008,

   plus interest and failure to pay penalty under 31 U.S.C. § 3717, and associated fees. Interest and

   statutory additions continue to accrue.

                                         Count VI
          (Reduce 2009 FBAR Penalty to Judgment Pursuant to 31 U.S.C. § 5321(a)(5))

          87.     At all relevant times, Beckwith was a United States citizen and was subject to the

   jurisdiction of the United States within the meaning of 31 C.F.R § 103.24 (2010).

          88.     In 2009, Beckwith had a financial interest in or signature authority over at least

   six accounts in Hong Kong (identified above in paragraph 32(a)) in which the maximum

   aggregate balances exceeded $10,000.

          89.     Beckwith was required to report to the United States her interest in the foreign

   accounts in an FBAR filed on or before June 30, 2010.

          90.     Beckwith had actual or constructive knowledge of her obligation to file an FBAR

   for 2009 for the accounts.




                                                    18
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 19 of 21




           91.    Despite such knowledge, Beckwith did not file an FBAR, or disclose the foreign

   accounts on a required Schedule B, for 2009. Beckwith did not disclose the existence of the

   Standard Charter Bank, HSBC, and DBS Vickers accounts in an FBAR for 2009 by June 30,

   2010.

           92.    Beckwith’s failure to report these accounts in a timely-filed FBAR was willful

   within the meaning of 31 U.S.C. § 5321(a)(5).

           93.    On October 5, 2018, a delegate of the Secretary of the Treasury, in accordance

   with 31 U.S.C § 5321, timely assessed against Beckwith a total penalty of $59,887.00 because

   she willfully failed to timely file an FBAR for 2009 that disclosed her interest in all of her

   foreign bank accounts.

           94.    On October 12, 2018, a delegate of the Secretary of the Treasury sent Beckwith

   notice of the assessment of the 2009 FBAR penalties and demand for payment.

           95.    Despite the notice and demand for payment, Beckwith failed to pay the penalties

   assessed against her. As a result, she owes $59,887.00 for the willful FBAR penalty for 2009,

   plus interest and failure to pay penalty under 31 U.S.C. § 3717, and associated fees. Interest and

   statutory additions continue to accrue.

                                         Count VII
           (Reduce 2010 FBAR Penalty to Judgment Pursuant to 31 U.S.C. § 5321(a)(5))

           96.    At all relevant times, Beckwith was a United States citizen and was subject to the

   jurisdiction of the United States within the meaning of 31 C.F.R § 103.24 (2010).

           97.    In 2010, Beckwith had a financial interest in or signature authority over at least

   four accounts in Hong Kong (identified above in paragraph 33(a)) in which the maximum

   aggregate balance exceeded $10,000.




                                                    19
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 20 of 21




          98.     Beckwith was required to report to the United States her interest in the foreign

   accounts in an FBAR filed on or before June 30, 2011.

          99.     Beckwith had actual or constructive knowledge of her obligation to file an FBAR

   for 2010 for the accounts.

          100.    Despite such knowledge, Beckwith did not file an FBAR, or disclose the foreign

   accounts on a required Schedule B, for 2010. Beckwith did not disclose the existence of the

   Standard Charter Bank accounts in an FBAR for 2004 by June 30, 2011.

          101.    Beckwith’s failure to report these accounts in a timely-filed FBAR was willful

   within the meaning of 31 U.S.C. § 5321(a)(5).

          102.    On October 5, 2018, a delegate of the Secretary of the Treasury, in accordance

   with 31 U.S.C § 5321, timely assessed against Beckwith a total penalty of $59,887.00 because

   she willfully failed to timely file an FBAR for 2010 that disclosed her interest in all of her

   foreign bank accounts.

          103.    On October 12, 2018, a delegate of the Secretary of the Treasury sent Beckwith

   notice of the assessment of the 2010 FBAR penalties and demand for payment.

          104.    Despite the notice and demand for payment, Beckwith failed to pay the penalties

   assessed against her. As a result, she owes $59,887.00 for the willful FBAR penalty for 2010,

   plus interest and failure to pay penalty under 31 U.S.C. § 3717, and associated fees. Interest and

   statutory additions continue to accrue.



          WHEREFORE, the United States of America requests that the Court:

          A.      Enter judgment against Jacqueline C. Beckwith and in favor of the United States

   as to Counts I through VII in the total amount of $477,174.69 for the FBAR penalties assessed



                                                    20
Case 9:20-cv-81827-DMM Document 1 Entered on FLSD Docket 10/02/2020 Page 21 of 21




   against her for 2004 through 2010 under 31 U.S.C. § 5321(a)(5) and the late payment penalties

   assessed against her pursuant to 31 U.S.C. § 3717(e)(2), which amount includes accrued interest

   and penalties through September 25, 2020, plus further interest and statutory additions thereon as

   allowed by law to the date of payment; and

          B.      Award the United States its costs incurred in connection with this action, along

   with such other relief as justice requires.


   Dated: October 2, 2020                           Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General


                                                    /s/ Amanda J. Swietlik
                                                    AMANDA J. SWIETLIK
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 14198
                                                    Washington, D.C. 20044
                                                    202-514-8048 (v)
                                                    202-514-4963 (f)
                                                    Amanda.J.Swieltik@usdoj.gov

                                                    Of counsel:

                                                    Ariana Fajardo Orshan
                                                    United States Attorney
                                                    Southern District of Florida




                                                  21
